Citation Nr: 0812923	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension, claimed as high blood pressure. 

2.  Entitlement to service connection for bilateral senile 
cataracts, claimed as loss of vision. 

3.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for chronic 
hepatitis, non alcoholic.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
San Juan, the Commonwealth of Puerto Rice Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
failed to appear at a hearing before a Decision Review 
Officer in March 2006.  The veteran's motion for advancement 
on the docket was granted in February 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the veteran submitted records in support of 
his claims, including a copy of a decision by the Social 
Security Administration (SSA) indicating that he was approved 
for disability benefits, effective September 1974.  The 
veteran did not indicate the basis for his SSA disability 
payments, and it was not otherwise stated in the decision.  
Nevertheless, it is presumed that they are likely related to, 
at least in a part, his claimed disabilities.  A request for 
those records must be made.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from the Social 
Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
benefits.  This should include the 
decision granting the benefits, as well as 
all of the medical records relied upon 
concerning that claims. 

2.  After the development requested has 
been completed, the RO should re- 
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



